UNITED STATES DISTRICT COURT F I h E D
FOR THE DISTRICT OF COLUMBIA

.|AN 3 1 2012
~C|erk, U.S. Dlst_rict,& Bankrupf€y
Lent Christopher Carr, II, ) Courts for the District of columbia

)

Plaintiff, )

)

v. ) Civil Action N0.  

)

Eric Holder et al., )
)

Defendants. )

MEMORANDUM OPINION

This matter is before the Court on review of plaintiffs pro se complaint and application
to proceed in forma pauperis. The application will be granted and the complaint will be
dismissed pursuant to 28 U.S.C. § l9l5A (requiring dismissal of a prisoner’s complaint upon a
determination that the complaint fails to state a claim upon which relief may be granted).

Plaintiff is an inmate at the United States Penitentiary Hazelton in Bruceton Mills, West
Virginia, suing for monetary damages under Bivens v. Sz`x Unknown Named Agems of F ederal
Bureau ofNarcotics, 403 U.S. 388 (1971). He challenges "Defendant[’s] fraudulent induced
indictment, conviction and sentence," Compl. at 2, resulting from proceedings in the United
States District Court for the Eastern District of N0rth Carolina. See id. at 4. Specif`ically,
plaintiff claims that the sentencing court lacked jurisdiction over the criminal case, Id.

Because the success of plaintiffs claim would necessarily void his conviction, plaintiff
cannot recover monetary damages under Bivens without first showing that he has invalidated the
conviction by "revers[al] on direct appeal, expunge[ment] by executive order, declar[ation of

invalidity] by a state tribunal authorized to make such deterrnination, or . . . a federal court’s

issuance of a writ of habeas corpus." Heck v. Humphrey, 512 U.S. 477, 486-87 (1994); see, e.g.,
Taylor v. U.S. Bd. ofParole, 194 F.2d 882, 883 (D.C. Cir. 1952) (stating that a motion to vacate
under 28 U.S.C. § 2255 is the proper vehicle for challenging the constitutionality of a statute
under which a defendant is convicted); Oj0 v. I.N.S., 106 F.3d 680, 683 (5"‘ Cir. 1997)
(explaining that the sentencing court is the only court with jurisdiction to hear a defendant’s
complaint regarding errors that occurred before or during sentencing).
Plaintiff has not shown the invalidation of his conviction and, thus, has failed to state a

claim upon which relief can be granted under Bz'vens. A separate Order of dismissal accompanies

 l/
nited S `strict judge
j. / M€)l)#?
Date:.lanuary  ,2012

this Memorandum Opinion.